UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2014 OCEAN POWER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-33417 22-2535818 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1590 Reed Road Pennington, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (609) 730-0400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8 .0 1 Other Matters On September 18, 2014, Ocean Power Technologies, Inc. (‘the Company”) mailed a letter dated September 18, 2014 to the Company’s Stockholders to remind them to vote their shares by completing their proxies for the upcoming Annual Meeting of Stockholders to be held on October 2, 2014. Below is the text of such letter. September 18, 2014 Dear Fellow Stockholder, We recently mailed you proxy material in connection with our upcoming Annual Meeting of Stockholders to be held on October 2, 2014. According to our records, we have not yet received your proxy. It is very important that your shares be voted, regardless of the number of shares you own. Please take a moment to VOTE your shares by returning your proxy in the envelope provided. You can also vote by telephone or the internet by following the enclosed instructions. Our Board of Directors unanimously recommends a “FOR” vote on all proposals. Please disregard this letter if you have already voted your shares. Thank you for your cooperation and support. Sincerely, Mark A. Featherstone Corporate Secretary Enclosure 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCEAN POWER TECHNOLOGIES, INC. Date: September 23, 2014 By: /s/ Mark A. Featherstone Mark A. Featherstone Chief Financial Officer 3
